Exhibit 10.38

 

EXECUTIVE EMPLOYMENT AGREEMENT

BETWEEN

ENBRIDGE INC.

- and -

J. RICHARD BIRD

Dated as of

April 14, 2003

 


--------------------------------------------------------------------------------


ENBRIDGE INC.

EXECUTIVE EMPLOYMENT AGREEMENT

TABLE OF CONTENTS

ARTICLE 1 DEFINITIONS AND INTERPRETATION

 

2

1.1

 

Definitions

 

2

1.2

 

Headings

 

5

1.3

 

Governing Law and Attornment

 

5

1.4

 

Singular; Gender

 

5

 

 

 

 

 

ARTICLE 2 EMPLOYMENT

 

5

2.1

 

Position, Duties and Responsibilities of Executive

 

5

2.2

 

Term of Agreement

 

5

2.3

 

Services During Certain Events

 

6

2.4

 

Termination of Agreement upon Disability of Executive

 

6

2.5

 

Termination of Agreement by the Corporation for Cause

 

6

2.6

 

Termination of Employment by the Corporation or the Executive

 

6

2.7

 

Other Termination by Executive

 

9

2.8

 

Supplemental Benefit Pension Plan

 

9

2.9

 

Continuing Provisions

 

10

 

 

 

 

 

ARTICLE 3 NON-COMPETITION AND CONFIDENTIALITY

 

10

3.1

 

Non-Competition

 

10

3.2

 

Confidentiality

 

11

 

 

 

 

 

ARTICLE 4 GENERAL

 

11

4.1

 

Notices

 

11

4.2

 

Time

 

12

4.3

 

Legal Fees and Expenses

 

12

4.4

 

Integration

 

12

4.5

 

Waivers

 

12

4.6

 

Further Assurances

 

12

4.7

 

Severability

 

13

4.8

 

Enurement

 

13

 

- i -


--------------------------------------------------------------------------------


ENBRIDGE INC.

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT made as of the 14th day of April, 2003.

BETWEEN:

ENBRIDGE INC., a body corporate under the Canada
Business Corporations Act, with offices in the City of
Calgary in the Province of Alberta (hereinafter called the
“Corporation”)

OF THE FIRST PART

- and -

J. RICHARD BIRD, of the City of Calgary, in the
Province of Alberta (hereinafter called the “Executive”)

OF THE SECOND PART

WHEREAS:

(a)           The Executive is an executive of the Corporation and is considered
by the Board of Directors of the Corporation to be a valued employee of the
Corporation and has acquired outstanding and special skills and abilities and an
extensive background in and knowledge of the Corporation’s business and the
industry in which it is engaged;

(b)           The Board of Directors recognizes that it is essential, in the
best interests of the Corporation, that the Corporation retain the continuing
dedication of the Executive to his office and employment and that this can best
be accomplished if the personal uncertainty facing the Executive in the event of
a material change in the ownership or the Executive’s role within the
organization of the Corporation is alleviated;

(c)           The Board of Directors further believes that the service of the
Executive to the Corporation requires that the Executive receive fair treatment,
particularly in the event of a termination of employment or loss of office
following a material change in the ownership or the Executive’s role within the
Corporation;

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants herein contained and in consideration of the Executive remaining in
office and in the employment of the Corporation at the present time and
throughout the period of a material change of ownership or organization of the
Corporation, it is hereby agreed as follows:

- 1 -


--------------------------------------------------------------------------------


ENBRIDGE INC.

EXECUTIVE EMPLOYMENT AGREEMENT

ARTICLE 1

DEFINITIONS AND INTERPRETATION

1.1                           Definitions

In this Agreement:

(a)           “affiliate” has the meaning ascribed to that term in the Canada
Business Corporations Act;

(b)           “Annual Compensation” means the sum of the Annual Salary and the
Annual Incentive Bonus;

(c)           “Annual Salary” means the annual salary of the Executive
established by the HRCC payable by the Corporation or its subsidiaries or
affiliates, calculated as at the end of the month immediately preceding the
month in which the termination of employment occurs and if an annual salary
level has not been established, it shall be calculated by multiplying the
monthly salary of the Executive in effect for the month preceding the month in
which a termination of employment occurs pursuant to Article 2, by twelve.

(d)           “Annual Incentive Bonus” means the annual incentive bonus of the
Executive for the applicable year and if no such bonus has then been established
for a particular year, the annual incentive bonus most recently earned by or
paid to the Executive by the Corporation or its subsidiaries or affiliates;

(e)           “associate” has the meaning ascribed to that term in the Canada
Business Corporations Act;

(f)            “change of control” means:

(i)            the sale to a person or acquisition by a person not affiliated
with the Corporation or its subsidiaries of net assets of the Corporation or its
subsidiaries having a value greater than 50% of the fair market value of the net
assets of the Corporation and its subsidiaries determined on a consolidated
basis prior to such sale whether such sale or acquisition occurs by way of
reconstruction, reorganization, recapitalization, consolidation, amalgamation,
arrangement, merger, transfer, sale or otherwise;

(ii)           any change in the holding, direct or indirect, of shares of the
Corporation by a person not affiliated with the Corporation as a result of which
such person, or a group of persons, or persons acting in concert, or persons
associated or affiliated with any such person or group within the meaning of the
Securities Act (Alberta),

- 2 -


--------------------------------------------------------------------------------


ENBRIDGE INC.

EXECUTIVE EMPLOYMENT AGREEMENT

are in a position to exercise effective control of the Corporation whether such
change in the holding of such shares occurs by way of takeover bid,
reconstruction, reorganization, recapitalization, consolidation, amalgamation,
arrangement, merger, transfer, sale or otherwise; and for the purposes of this
Agreement, a person or group of persons holding shares or other securities in
excess of the number which, directly or following conversion thereof, would
entitle the holders thereof to cast 20% or more of the votes attaching to all
shares of the Corporation which, directly or following conversion of the
convertible securities forming part of the holdings of the person or group of
persons noted above, may be cast to elect directors of the Corporation shall be
deemed, other than a person holding such shares or other securities in the
ordinary course of business as an investment manager who is not using such
holding to exercise effective control, to be in a position to exercise effective
control of the Corporation;

(iii)          any reconstruction, reorganization, recapitalization,
consolidation, amalgamation, arrangement, merger, transfer, sale or other
transaction involving the Corporation where shareholders of the Corporation
immediately prior to such reconstruction, reorganization, recapitalization,
consolidation, amalgamation, arrangement, merger, transfer, sale or other
transaction hold less than 60% of the shares of the Corporation or of the
continuing corporation following completion of such reconstruction,
reorganization, recapitalization, consolidation, amalgamation, arrangement,
transfer, sale or other transaction;

(iv)          the Corporation ceases to be a distributing corporation as that
term is defined in the Canada Business Corporations Act;

(v)           any event or transaction which the Board of Directors, in its
discretion, deems to be a Change of Control; or

(vi)          Incumbent Directors ceasing to be a majority of the Board of
Directors.

(g)           “Confidential Information” means the information, processes,
know-how, data, trade secrets, techniques, knowledge and other confidential
information not generally known to the public relating to or connected with the
business or corporate affairs and operations of the Corporation and its
affiliates;

(h)           “constructive dismissal” means, unless consented to by the
Executive, any action that constitutes constructive dismissal of the Executive,
including without limiting the generality of the foregoing:

- 3 -


--------------------------------------------------------------------------------


ENBRIDGE INC.

EXECUTIVE EMPLOYMENT AGREEMENT

(i)            where the Executive ceases to be an officer of the Corporation,
unless the Executive is appointed as an officer of a successor to a material
portion of the assets of the Corporation;

(ii)           a material decrease in the title, position, responsibilities,
powers or reporting relationships of the Executive;

(iii)          a reduction in the Annual Salary (excluding the Annual Incentive
Bonus) of the Executive; or

(iv)          any material reduction in the value of the Executive’s employee
benefits, plans and programs (other than the Annual Incentive Bonus);

(i)            “defined benefit pension plan” means the Corporation’s registered
pension plan, entitled “Retirement Plan for the Employees of Enbridge Inc. and
Affiliates”, dated July 1, 2001, as amended or replaced from time to time;

(j)            “Human Resources and Compensation Committee” or “HRCC” means the
Committee of the Board of Directors of the Corporation from time to time
appointed to fix the remuneration of executives of the Corporation or, if such
Committee has not been appointed, means the Board of Directors of the
Corporation;

(k)           “Incentive Stock Option Plan” or “ISOP” means the Incentive Stock
Option Plan (2002) of the Corporation, as amended or replaced from time to time;

(l)            “Incumbent Director” means any member of the Board of Directors
who was a member of the Board of Directors immediately prior to the occurrence
of the transaction, elections or appointments giving rise to a Change of Control
and any successor to an Incumbent Director who was recommended for election at a
meeting of the shareholders of the Corporation, or elected or appointed to
succeed any Incumbent Director, by the affirmative vote of the directors, which
affirmative vote includes a majority of the Incumbent Directors then on the
Board of Directors;

(m)          “person” shall have the meaning ascribed to that term in the Canada
Business Corporations Act;

(n)           “subsidiary” has the meaning ascribed to that term in the Canada
Business Corporations Act; and

(o)           “supplemental benefit pension plan” means the non-registered
supplemental pension plan, entitled “The Enbridge Supplemental Pension Plan”
dated January 1, 2000, as amended or replaced from time to time.

- 4 -


--------------------------------------------------------------------------------


ENBRIDGE INC.

EXECUTIVE EMPLOYMENT AGREEMENT

1.2                           Headings

The headings of the articles, sections, clauses and paragraphs herein are
inserted for convenience of reference only and shall not affect the meaning or
construction hereof.

1.3                           Governing Law and Attornment

This Agreement shall be construed and interpreted in accordance with the laws of
the Province of Alberta and the federal laws of Canada applicable therein.  Each
of the parties hereby irrevocably attorns to the jurisdiction of the courts of
the Province of Alberta with respect to any matters arising out of this
Agreement.

1.4                           Singular; Gender

All words importing the singular number include the plural and vice versa, and
all words importing gender include the masculine, feminine and neuter genders.

ARTICLE 2

EMPLOYMENT

2.1                           Position, Duties and Responsibilities of Executive

The Executive shall have such responsibilities and powers as the Board of
Directors or the bylaws of the Corporation or Executive’s superiors may from
time to time prescribe and are currently contemplated by his position as Group
Vice President, Transportation North or similarly equivalent duties and
responsibilities. Except as may be authorized by the Board of Directors of the
corporation, or by the Executive’s superiors from time to time, the Executive
shall devote the whole of his time to the Executive’s duties hereunder and shall
use his best efforts to promote the interests of the Corporation and its
affiliates and subsidiaries.

2.2                           Term of Agreement

The term of this Agreement shall commence on the date hereof, and subject to
Section 2.9 shall continue in effect to and including the earliest of:

(a)           the date of voluntary retirement of the Executive in accordance
with the retirement policies established for senior employees of the
Corporation;

(b)           the voluntary resignation of the Executive other than pursuant to
Section 2.6(a)(ii) or 2.6(a)(iii);

(c)           the death of the Executive; or

(d)           termination of the employment of the Executive by the Corporation.

- 5 -


--------------------------------------------------------------------------------


ENBRIDGE INC.

EXECUTIVE EMPLOYMENT AGREEMENT

2.3                           Services During Certain Events

In the event that a person makes a tender, exchange offer or takeover bid, or
circulates a proxy to shareholders of the Corporation or takes other steps
seeking to effect a change of control of the Corporation, the Executive agrees
that he will not terminate his employment with the Corporation or cease to be an
officer of the Corporation or its affiliates or subsidiaries until that person
has abandoned or terminated his or its efforts to effect a change of control or
merger or until after such a change of control or merger has been effected.

2.4                           Termination of Agreement upon Disability of
Executive

If at the end of any month the Executive is and has been for a period of more
than 12 months unable to perform the essential duties specified pursuant to this
Agreement in the normal and regular manner due to mental or physical disability,
this Agreement may be terminated by the Corporation on 30 days’ prior written
notice.  Notwithstanding anything contained in this Section 2.4, the Executive
shall be entitled to all benefits provided under the disability and pension
plans of the Corporation or its affiliates applicable to the Executive at the
date of and during the term of this Agreement.

2.5                           Termination of Agreement by the Corporation for
Cause

The Corporation may terminate this Agreement at any time without notice in the
event the Executive shall be convicted of a criminal act of dishonesty resulting
or intending to result directly or indirectly in gain or personal enrichment of
the Executive at the expense of the Corporation, or for just cause as defined in
common law and pursuant to written notice setting forth particulars of such
cause.

2.6                           Termination of Employment by the Corporation or
the Executive

(a)           Except where such termination is pursuant to Sections 2.2(a), (b)
or (c), 2.5 or 2.7 the provisions of this Section 2.6 shall apply:

(i)            where the Corporation terminates the employment of the Executive
for any reason;

(ii)           where the Executive terminates his employment with the
Corporation within a period of 90 days following constructive dismissal of the
Executive.  For this purpose the Executive may within a period of 90 days
following the constructive dismissal of the Executive terminate his employment
with the Corporation upon 30 days’ prior written notice to the Corporation.  For
greater clarity, the said 30 day notice may be given at any time up to the 60th
day of the said 90-day period;

- 6 -


--------------------------------------------------------------------------------


ENBRIDGE INC.

EXECUTIVE EMPLOYMENT AGREEMENT

(iii)          where the Executive terminates his employment with the
Corporation following one (1) year from the occurrence of a change of control. 
For this purpose, the Executive may, within a period of 90 days following from
one (1) year of the occurrence of a change of control, terminate his employment
with the Corporation, upon 30 days’ prior written notice to the Corporation. 
For greater clarity, the said 30 day notice may be given at any time up to the
60th day of the said 90-day period; or

(iv)          where the Corporation terminates this Agreement pursuant to
Section 2.4.

(b)           In the event of termination of employment as provided in Section
2.6(a), the Executive shall be entitled to receive, and the Corporation shall
pay to the Executive, a retiring allowance (the “Retiring Allowance”) computed
as hereinafter provided, which shall include all statutory entitlement under
employment standards legislation and all common law entitlement to reasonable
notice.  The Retiring Allowance shall be that amount which is equal to two times
the sum of:

(i)            the Annual Salary; and

(ii)           the average of the last two payments of the Annual Incentive
Bonus paid to the Executive immediately preceding the date of such termination
of employment.

(c)           In addition to the Retiring Allowance calculated in accordance
with Section 2.6(b):

(i)            the Corporation shall pay to the Executive the cash value of two
times the last annual flex credit allowance provided to the Executive
immediately preceding the date of such termination of employment under the
Corporation’s flexible benefit program unless the Executive continues to be
covered through the Corporation’s annuitant benefit program or the benefits
program of another employer;

(ii)           the Corporation shall pay to the Executive the Annual Incentive
Bonus for the calendar year in which the termination of employment occurs, pro
rated based upon the number of days of employment of the Executive in the
calendar year to the number of days in the year and the Executive shall receive
all accrued and unpaid annual vacation pay to the date of termination;

(iii)          the Corporation shall pay to the Executive the cash value of two
times the last annual flexible perquisite allowance provided to the Executive
immediately preceding the date of such termination of

- 7 -


--------------------------------------------------------------------------------


ENBRIDGE INC.

EXECUTIVE EMPLOYMENT AGREEMENT

employment under the Corporation’s executive flexible perquisites program less
any amounts paid to the Executive but unearned by virtue of such termination of
employment;

(iv)          the Corporation will pay for financial counselling and/or career
counselling assistance for the Executive to a maximum of $10,000.

(d)           The Executive will have two years of additional service added to
the service already accrued at date of termination, under the Corporation’s
defined benefit pension plan and supplemental benefit pension plan, as more
precisely described in Section 2.8.

(e)           If, at the time of termination of employment as provided in
Section 2.6(a), the Executive holds exercisable but unexercised options for the
purchase of shares of the Corporation under any of the Corporation’s or its
affiliates’ stock option plans, the Executive shall be entitled to exercise all
options so held in accordance with the terms of such plans and pursuant to law. 
If the Executive holds options for the purchase of shares under any of the
Corporation’s or its affiliates’ stock option plans which are not exercisable at
the date of termination of employment in circumstances where this Section 2.6
applies, the Corporation will pay to the Executive a cash amount representing
the excess, if any, of the fair market value of the shares on the date of
termination of employment over the exercise price for such options.  Payment of
such amount shall result in cancellation of the related stock options and any
stock appreciation rights associated with the stock options.  The fair market
value on the date of termination of employment shall mean the last board lot
sale price on The Toronto Stock Exchange on the last trading day prior to the
date of termination of employment.

(f)            The Corporation and the Executive agree that the provisions of
Section 2.6 are fair and reasonable and that the amounts payable by the
Corporation to the Executive pursuant to Section 2.6 are reasonable estimates of
the damages which will be suffered by the Executive in the event of the
termination of his employment with the Corporation in the circumstances set out
in Section 2.6 and shall not be construed as a penalty.

(g)           The amounts payable by the Corporation to the Executive pursuant
to Section 2.6 shall not be reduced by any amounts earned by the Executive after
the termination of the employment of the Executive.

(h)           All amounts paid by the Corporation to the Executive pursuant to
Section 2.6 shall satisfy and forever discharge all liabilities, claims or
actions that the Executive may or shall have against the Corporation arising
from the termination of employment of the Executive whether at common law or
under statute or otherwise.

- 8 -


--------------------------------------------------------------------------------


ENBRIDGE INC.

EXECUTIVE EMPLOYMENT AGREEMENT

(i)            Subject to the provisions of Sections 2.6(c) and 2.6(e), the
Corporation shall, at the option of the Executive, pay the amounts provided
under this Section 2.6 to the Executive on the date that the employment of the
Executive is terminated, or as soon thereafter as reasonably practical, less all
applicable statutory deductions; or arrange a schedule of instalment payments of
such amounts as determined by the Executive.  Upon payment to the Executive of
the amounts provided for under this Section 2.6 or mutual agreement of payment
terms, the Executive and the Corporation shall execute and deliver to the other
the releases in the forms of Schedules A and B, respectively.

2.7                           Other Termination by Executive

Notwithstanding anything to the contrary herein, in addition to the right of the
Executive to terminate his employment under the circumstances described in
Section 2.6, the Executive shall be entitled to terminate this Agreement and his
employment with the Corporation at his pleasure upon 30 days’ prior written
notice to such effect.  In such event, the Executive shall not be entitled to
any further compensation from the date of termination of employment.  The
Corporation acknowledges and agrees that the Corporation shall have no remedy
against the Executive, in law or otherwise, upon the termination of this
Agreement and the Executive’s employment with the Corporation in accordance with
this Section 2.7.

2.8                           Supplemental Benefit Pension Plan

(a)           The Corporation undertakes and agrees with the Executive (herein,
the “supplementary undertakings”) to pay or cause to be paid the amounts
provided for in the supplemental benefit pension plan as modified by this
Section 2.8.  In particular, the Executive (or the Executive’s spouse or
beneficiary as defined in the supplemental benefit pension plan) is entitled to
receive:

(i)            benefits determined in accordance with the supplemental benefit
pension plan, being certain amounts that would be payable from the defined
benefit pension plan but for limitations imposed by the Income Tax Act, all as
specified in the supplemental benefit pension plan;

(ii)           if the Executive’s employment ceases for any reason after the
Executive attains age 55, upon or after the occurrence of a change in control or
if Section 2.6 applies, benefits determined in accordance with the supplemental
benefit pension plan pursuant to (i) as if:

A.            the rate of annual accrual in the lifetime retirement income
formula in the defined benefit pension plan for credited service prior to
January 1, 2000, were 2.0%; and

- 9 -


--------------------------------------------------------------------------------


ENBRIDGE INC.

EXECUTIVE EMPLOYMENT AGREEMENT

B.            the rate of annual accrual in the lifetime retirement income
formula in the defined benefit pension plan for credited service from and after
January 1, 2000 but not later than the date on which the Executive attains age
60 were 3.26%.

(iii)          if Section 2.6(d) applies, benefits determined in accordance with
the supplemental benefit pension plan pursuant to (i) as if:

A.            two additional years of credited service were applied in the
lifetime retirement income formula in the defined benefit pension plan, and two
additional years of continuous service were granted for other purposes of the
defined benefit pension plan; and

B.            for each of the two additional years of credited service earnings
are deemed to be received equal to Annual Compensation for the purposes of
determining final or best average earnings.

(b)           The Executive acknowledges and accepts that prior to January 1,
2001 the Corporation had not funded the supplementary undertaking.  The
Executive further acknowledges and accepts, and the Corporation undertakes to
the Executive, that effective January 1, 2001 the supplementary undertaking will
be funded by the Corporation over a period of seven years in a separately
maintained retirement compensation arrangement (as referred to in the Income Tax
Act (Canada)) to be separately maintained and established by the Corporation
(the “RCA”).  The supplementary undertaking will be paid from amounts in the RCA
with any amount that cannot be paid from the RCA being paid by the Corporation.

2.9                           Continuing Provisions

Notwithstanding the termination of this Agreement under Article 2, the
provisions of Section 2.6, Section 2.8 and Article 3 and all other provisions
hereof which by their terms are to be performed following the termination hereof
shall survive such termination and be continuing obligations.

ARTICLE 3

NON-COMPETITION AND CONFIDENTIALITY

3.1                           Non-Competition

The Executive recognizes and understands that in performing the duties and
responsibilities of his employment as outlined in this Agreement, he will occupy
a position of high fiduciary trust and confidence, pursuant to which he has
developed and

- 10 -


--------------------------------------------------------------------------------


ENBRIDGE INC.

EXECUTIVE EMPLOYMENT AGREEMENT

will develop and acquire wide experience and knowledge with respect to the
businesses carried on by the Corporation and its affiliates and the manner in
which such businesses are conducted.  It is the expressed intent and agreement
of the Executive and of the Corporation that such knowledge and experience shall
be used solely and exclusively in the furtherance of the business interests of
the Corporation and its affiliates and not in any manner detrimental to them. 
The Executive therefore agrees that so long as he is employed by the Corporation
pursuant to this Agreement he shall not engage in any practice or business in
competition with the business of the Corporation or any of its affiliates.

3.2                           Confidentiality

The Executive further recognizes and understands that in the performance of his
employment duties and responsibilities outlined in this Agreement, he will
become knowledgeable, aware and possessed of Confidential Information concerning
the business of the Corporation and its affiliates.  The Executive agrees that,
except with the consent of the board of directors, he will not disclose such
Confidential Information to any unauthorized persons so long as he is employed
by the Corporation pursuant to this Agreement and for a period of 2 years
thereafter; provided that the foregoing shall not apply to any Confidential
Information which is or becomes known to the public or to the competitors of the
Corporation and/or its affiliates other than by a breach of this Agreement by
the Executive.

ARTICLE 4

GENERAL

4.1                           Notices

Any notice required or permitted to be given to a party hereunder shall be in
writing and may be given by mailing the same, postage prepaid, or delivering the
same, addressed to such party at the following address:

To the Corporation:

 

 

 

 

Enbridge Inc.

 

 

3000, 425 – 1st Street S.W.

 

 

Calgary, Alberta T2P 3L8

 

 

 

 

 

Attention:

President & Chief Executive Officer

 

 

 

To the Executive:

 

 

 

 

Mr. J. Richard Bird

 

 

283 Canterville Drive S.W.

 

 

Calgary, Alberta T2W 3X9

 

- 11 -


--------------------------------------------------------------------------------


ENBRIDGE INC.

EXECUTIVE EMPLOYMENT AGREEMENT

Any notice aforesaid if delivered shall be deemed to have been delivered on the
first business day following the date on which it was delivered or if mailed
shall be deemed to have been received on the third day following the date on
which it was mailed.  Any party may change its address for service from time to
time by a notice given in accordance with the foregoing.

4.2                           Time

Time shall be of the essence of this Agreement.

4.3                           Legal Fees and Expenses

The Corporation shall pay all reasonable costs incurred by the Executive, as
determined in the sole discretion of the President & Chief Executive Officer, in
respect of legal, consulting and accounting expenses in connection with the
negotiation, execution and interpretation of this Agreement.  The Corporation
shall pay all costs, charges and expenses incurred in respect of legal,
consulting and accounting expenses (including legal expenses on a solicitor and
his or his own client basis) incurred by the Executive or his estate in taking
any action or enforcing any right or benefit provided to the Executive by this
Agreement; provided only that the Executive is substantially successful in any
such action or in enforcing any such right or benefit, and providing further
that payments pursuant to this Section 4.3 shall not exceed a maximum amount of
$10,000.

4.4                           Integration

The provisions of this Agreement are in addition to and not in substitution for
the other terms, conditions and provisions concerning the employment of the
Executive by the Corporation and where there is any conflict between this
Agreement and such other terms, conditions and provisions this Agreement shall
govern.  This Agreement together with such other terms, conditions and
provisions constitute the entire agreement between the parties hereto pertaining
to the subject matter.  This Agreement may not be amended or modified in any
respect except by written instrument signed by the parties hereto.

4.5                           Waivers

No waiver by either party hereto of any breach of any of the provisions of this
Agreement shall take effect or be binding upon the party unless in writing and
signed by such party.  Unless otherwise provided therein, such waiver shall not
limit or affect the rights of such party with respect to any other breach.

4.6                           Further Assurances

The parties hereto agree to execute and deliver such further and other documents
and perform and cause to be performed such further and other acts and things

- 12 -


--------------------------------------------------------------------------------


ENBRIDGE INC.

EXECUTIVE EMPLOYMENT AGREEMENT

as may be necessary or desirable in order to give full effect to this Agreement
and every part thereof.

4.7                           Severability

If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

4.8                           Enurement

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal personal representatives, successors
and permitted assigns.

 

IN WITNESS WHEREOF the Corporation has hereunto affixed its corporate seal
attested to by its duly authorized officers in that behalf and the Executive has
hereunto set his hand and seal as of the day and year first above written.

 

ENBRIDGE INC.

 

 

 

 

 

Per:

 

 

 

 

Patrick D. Daniel

 

 

Per:

 

SIGNED, SEALED AND

)

 

DELIVERED in the presence of:

)

 

 

)

 

 

 

)

 

WITNESS as to the signature of J.

)

J. Richard Bird

Richard Bird

)

 

 

- 13 -


--------------------------------------------------------------------------------


ENBRIDGE INC.

EXECUTIVE EMPLOYMENT AGREEMENT

SCHEDULE A

Release

KNOW ALL MEN BY THESE PRESENTS that I, J. Richard Bird, of the City of Calgary,
in the Province of Alberta, in consideration of the amounts provided in Sections
2.6 and 2.8 of the Executive Employment Agreement (the “Contract”) dated as of
April 14, 2003 between me and Enbridge Inc. (the “Corporation”) and for other
good and valuable consideration, inclusive of any statutory severance or
benefits in accordance with the Employment Standards Code (Alberta), the receipt
and sufficiency of which is hereby acknowledged, do for myself, my executors and
assigns hereby remise, release and forever discharge the Corporation, its
respective predecessors, successors and assigns, from all manner of actions,
causes of action, claims or demands, past, present or future, which against the
Corporation, their respective predecessors, successors and assigns, I ever had,
now have, or can, shall or may hereafter have, by reason of or arising out of
any cause, matter or thing whatsoever done or admitted to be done, occurring or
existing up to and inclusive of the day of these presents and in particular,
without in any way restricting the generality of the foregoing, in respect of
all claims, past, present or future, directly or indirectly related to or
arising out of or in connection with my relationship with the Corporation, its
respective predecessors, successors and assigns, as an employee, officer or
director, and the termination of my employment from the Corporation, on
                                                 , 200·.

AND FOR THE SAID CONSIDERATION I,  J. Richard Bird, represent and warrant that I
have not assigned to any person, firm or corporation any of the actions, causes
of action, claims, suits, executions or demands which I release by this Release,
or with respect to which I agree not to make any claim or take any proceeding
herein.

Notwithstanding anything contained herein, this Release shall not extend to or
affect, or constitute a release of, my right to sue, claim against or recover
from the Corporation and shall not constitute an agreement to refrain from
bringing, taking or maintaining any action against the Corporation in respect
of:

(a)                                  any corporate indemnity existing by
statute, contract or pursuant to any of the constating documents of the
Corporation provided in my favour in respect of my having acted at any time as a
director, officer or both of the Corporation;

(b)                                 my entitlement to any insurance maintained
for the benefit or protection of the directors and/or officers of the
Corporation, including without limitation, directors’ and officers’ liability
insurance; or

(c)                                  my entitlement to any amounts that may
arise under the Sections and Articles of the Contract referred to in Section 2.9
of the Contract.

- 1 -


--------------------------------------------------------------------------------


ENBRIDGE INC.

EXECUTIVE EMPLOYMENT AGREEMENT

IT IS HEREBY AGREED that, except as provided herein, the terms of the Contract
and of this Release will be kept confidential.  Subject to the following, no
party hereto shall communicate any such terms to any third party under any
circumstances whatsoever, although either party shall be at liberty to disclose
to third parties that a mutually acceptable Release was agreed upon.  In
addition,  J. Richard Bird shall be permitted to disclose the terms of the
Contract and this Release to his spouse, his tax and financial advisors, his
legal advisors and to make any disclosures of the terms of this Contract and
this Release as may be required to allow him to comply with any applicable
provision of the law.  In such event,  J. Richard Bird shall require that his
spouse, his tax and financial advisors and his legal advisors shall execute the
undertaking provided as Schedule “C” hereof prior to the disclosure of the terms
of this Contract and this Release and shall advise the Corporation of such
disclosure and provide the Corporation with a copy of such undertaking.  In the
event of any disclosure required by law, J. Richard Bird shall promptly advise
the Corporation of the required disclosure.  The invalidity and unenforceability
of any provision of this Release shall not affect the validity or enforceability
of any other provision of this Release, which shall remain in full force and
effect.

I HEREBY DECLARE that I have read all of this Release, fully understand the
terms of this Release and voluntarily accept the consideration stated herein as
the sole consideration for this Release for the purpose of making a full and
final settlement with the Corporation.  I further acknowledge and confirm that I
have been given an adequate period of time to obtain independent legal counsel
upon the meaning and the significance of the terms herein and the covenants
mutually exchanged.

IN WITNESS WHEREOF, I have hereunto set my hand and seal this                  
day of                                         A.D. 200·.

 

 

 

 

Witness

 

J. Richard Bird

 

- 2 -


--------------------------------------------------------------------------------


ENBRIDGE INC.

EXECUTIVE EMPLOYMENT AGREEMENT

SCHEDULE B

Release

KNOW ALL MEN BY THESE PRESENTS that ENBRIDGE INC. (the “Corporation”), a
corporation incorporated under the laws of the Province of Alberta, in
consideration of the delivery by  J. Richard Bird (the “Executive”), of a
Release dated the date hereof and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, for itself and its
respective successors and assigns, hereby remises, releases and forever
discharges the Executive, his executors and assigns from all manner of actions,
causes of action, claims or demands, past, present or future, which against the
Executive, his executors and assigns, the Corporation, its respective successors
and assigns ever had, now have, or can, shall or may hereafter have, by reason
of or arising out of any cause, matter or thing whatsoever done or admitted to
be done, occurring or existing up to and inclusive of the day of these presents
and in particular, without in any way restricting the generality of the
foregoing, in respect of all claims, past, present or future, directly or
indirectly related to or arising out of or in connection with the Corporation’s
relationship with the Executive, as an employee, director or officer of the
Corporation.

AND FOR THE SAID CONSIDERATION the Corporation represents and warrants that it
has not assigned to any person, firm or corporation any of the actions, causes
of action, claims, suits, executions or demands which it releases by this
Release, or with respect to which it agrees not to make any claim or take any
proceeding herein.  The invalidity and unenforceability of any provision of this
Release shall not affect the validity or enforceability of any other provision
of this Release, which shall remain in full force and effect.

IT IS HEREBY AGREED that, except as provided for in Schedule “A” hereof, the
terms of the Executive Employment Agreement dated as of April 14, 2003 between
the Corporation and the Executive and of this Release will be kept
confidential.  No party hereto shall communicate any such terms to any third
party under any circumstances whatsoever, although either party shall be at
liberty to disclose to third parties that a mutually acceptable Release was
agreed upon.

IN WITNESS WHEREOF, the Corporation has duly executed and delivered this Release
this                  day of
                                                       A.D. 200·.

 

ENBRIDGE INC.

 

 

 

 

 

 

 

 

Per:

 

 

 

 

 

 

Per:

 

 


--------------------------------------------------------------------------------


ENBRIDGE INC.

EXECUTIVE EMPLOYMENT AGREEMENT

SCHEDULE C

Undertaking

I,                            , of                        , in the City of
                   , in the Province of              

[name]                  [address]

being the
                                                                                                                                                                                       ,

[describe relationship to J. Richard Bird, e.g. spouse, tax, financial or legal
advisor]

for good and valuable consideration, the receipt of which I acknowledge, agree
to keep strictly confidential the terms and conditions of the Executive
Employment Agreement dated as of April 14, 2003 made between Enbridge Inc. and
J. Richard Bird, and any Release thereof, all as may be disclosed to me by J.
Richard Bird.

I further acknowledge that I will make no use whatsoever of the information
comprising the terms and conditions of the Executive Employment Agreement,
except as may be required for the purposes of my providing advice and direction
to J. Richard Bird in my aforesaid capacity.

IN WITNESS WHEREOF, I have hereunto set my hand and seal this                   
day of                                                                      A.D.
200·.

 

 

 

 

 

Witness

 

 

 


--------------------------------------------------------------------------------